In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                              No. 14-576V
                                         Filed: March 11, 2015
*********************************
GREGORY SMITH,                                     *
                                                   *
                         Petitioner,               *
                 v.                                *
                                                   *       Attorney Fees and Costs; Stipulation;
SECRETARY OF HEALTH AND                            *       Special Processing Unit [“SPU”]
HUMAN SERVICES,                                    *
                                                   *
                         Respondent.               *
                                 *
*********************************

Marvin Firestone, Esq., Marvin Firestone, MD, JD & Associates, San Mateo, CA, for
petitioner.
Heather Pearlman, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

        On July 8, 2015, Gregory Smith filed a petition for compensation under the
National Vaccine Injury Compensation Program,2 [the “Vaccine Act” or “Program”].
Petitioner alleged that as a result of a tetanus-diphtheria-acellular pertussis [“Tdap”]
vaccination on July 11, 2011, petitioner suffered a shoulder injury. Petition at 6. The
case was assigned to the Special Processing Unit [“SPU”] of the Office of Special
Masters. On February 11, 2015, I issued a decision awarding compensation to
petitioner based on respondent’s Proffer.

       On March 10, 2015, the parties filed a Stipulation of Facts Regarding Final
Attorneys’ Fees and Costs. According to the stipulation, the parties agree upon a total
award of attorneys’ fees and costs to petitioner in the amount of $21, 883.82. In

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

      Accordingly, I award the total $21, 883.823 as a lump sum in the form of a
check jointly payable to petitioner and his attorney, Marvin Firestone.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2